Title: To George Washington from James Gildart, 29 March 1762
From: Gildart, James
To: Washington, George



Sir
Leverpoole [England] March 29th 1762

I have before me your esteemed favour of the 3d April. am extreamly Sorry for the Comps. you Should make of the Sales of your Tobo wch you are pleased to Say are as well manged as formerly & that Mr Carry of London had made of them £17 to £18 a hhd. I must Confess its a Price that our markett wont Admitt of for them. Consequently so long as you Can make that money of them there I cant expect you Should favor me wth any Share thereof. they formerly would have fetched as much or more money than any Tobo I imported; but for the last Two years I had them their Quallity was quite different. for a fine dry Stout Clean well Scented Tobo noted for Pipeing to a Clamey soft tender Tobo & of wch I did write Mr Valentine. the hhd you so much complain of ⅌ the Everton I do Assure you was a poor tender Tobo made up wth apart Stript leafe wc. was another disadvantage to its Sale—I Should take it as a perticular favour If you would Indulge me wth the Consigt of a Single Ton more of it by way of once more trying our Markett & if it be but of its fine light Chesnut Colour Stout dry & Clean I dont doubt but I could make you an aGreeable Sale that DPC was one famous in every Shop in Our Town & Neghbourd & it would give me great Pleasure to See it so again. Capt. Mulloy I hope will be In York River as soon as this being now Sailed some days from Cork by way of Halifax[.] on looking over my Acct wth the late Coll Custis Estate I find theres a balle due me

of £17.9.8 wch hope will be found to Agree wth yours. I begg my Compliments to your Lady & Am Sir Yr Most Ob. Hum. Sert

Jame. Gildart

